19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James R. POWELL, Defendant-Appellant.
No. 93-2126.
United States Court of Appeals, Sixth Circuit.
March 28, 1994.

Before:  RYAN and NORRIS, Circuit Judges;  KRUPANSKY, Senior Circuit Judge.
PER CURIAM.


1
Defendant appeals from the ruling of the district court which denied his motion to suppress evidence found in a briefcase.  He complains about both the government's seizure of the locked briefcase and the validity of the search warrant relied upon to open and search the briefcase.  His convictions for bank robbery and being a felon in possession of a firearm followed his entry of a plea of guilty, conditioned upon his ability to challenge on appeal the denial of his motion to suppress.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred when it denied defendant's motion to suppress.


3
As the reasons why the motion to suppress should have been denied have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the denial of the motion is affirmed, as is the judgment of conviction, upon the reasoning set out in the report and recommendation delivered orally by the magistrate judge in open court on March 24, 1993.